Felton, J.,
dissenting.
The award granting compensation stated: “It is the further award of this director that consideration by [be] accorded the matter of claimant being given a further thorough examination by a physician mutually acceptable to the employer and claimant for the purpose of determining whether or not surgery is indicated and if so, such surgery would *23likewise be performed by a competent surgeon, mutually acceptable to the employer and claimant. In the event the employer should elect to furnish further medical and surgical treatment and the parties cannot agree as to the selection of the physician to make the examination and to perform the operation, if an operation is indicated, either party shall have the right to make application to this Board for the purpose of determining the issue.” There has been no effort on the part of the claimant to have himself examined by a physician suitable to both parties nor has there been a submission to the board of the issue as to who should perform an operation if one is necessary. I think that a lump-sum award is premature until an examination is had, and if an operation is found necessary, an operation ordered by the board is refused by the employer.